Citation Nr: 1136514	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  11-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1987 to October 1997 and from August 2005 to December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO). 

In the substantive appeal, the Veteran requested a Board hearing, but he subsequently withdrew his request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran maintains that he currently has obstructive sleep apnea that is related to his period of military service.  He contends that he first experienced symptoms related to his obstructive sleep apnea during service and that he continued to experience the same symptoms after service.  The first diagnosis of obstructive sleep apnea was in December 2010.  

In April 2011, B.P. MSN, CFNP, expressed the opinion that based on the Veteran's symptoms in 2006 and anatomical structure of the oropharynx, there is a high likelihood that the Veteran already had obstructive sleep apnea in 2006."

Given the Veteran's statements that he experienced sleep disturbances in service, and that such symptoms have persisted since, the low threshold standard under the duty to assist to afford the Veteran a VA examination has been met. 


Accordingly, the case is REMANDED for the following:

1.  Afford the Veteran a VA examination by a physician to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current obstructive sleep apnea by sleep study in December 2010, considering that the Veteran is competent to describe symptoms of snoring and daytime somnolence, which he asserts started in 2006, when he was deployed to Kuwait and Qatar.

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, and, if so, identify the potential causes that pertain to the Veteran, when the symptoms in service described by the Veteran are not more likely than any other to cause the current obstructive sleep apnea and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner.



2.  After completion of the above, adjudicate the claim.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



